         Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 1 of 16



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                §
In re:                                                          §      Chapter 11
                                                                §
EXCO RESOURCES, INC., et al.,1                                  §      Case No. 18-30155 (MI)
                                                                §
                                    Debtors.                    §      (Jointly Administered)
                                                                §      (Emergency Hearing Requested)
                                                                §

                           JOINT EMERGENCY MOTION
                 TO EXTEND THE EXCLUSIVITY PERIODS TO FILE
             A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF


         THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
         OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
         RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST
         FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOUR RESPONSE MUST
         STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
         RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
         OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND
         THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
         EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE MOTION
         ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF
         YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
         CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE. A
         HEARING WILL BE CONDUCTED ON THIS MATTER ON FEBRUARY 15, 2019, AT 1:30 P.M.
         (CT) IN COURTROOM 404, 4TH FLOOR, UNITED STATES BANKRUPTCY COURT FOR THE
         SOUTHERN DISTRICT OF TEXAS, 515 RUSK STREET, HOUSTON, TEXAS 77002.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: EXCO Resources, Inc. (2779); EXCO GP Partners Old, LP (1262); EXCO Holding (PA), Inc.
    (1745); EXCO Holding MLP, Inc. (1972); EXCO Land Company, LLC (9981); EXCO Midcontinent MLP, LLC
    (0557); EXCO Operating Company, LP (1261); EXCO Partners GP, LLC (1258); EXCO Partners OLP GP, LLC
    (1252); EXCO Production Company (PA), LLC (7701); EXCO Production Company (WV), LLC (7851); EXCO
    Resources (XA), LLC (7775); EXCO Services, Inc. (2747); Raider Marketing GP, LLC (6366); and Raider
    Marketing, LP (4295). The location of the Debtors’ service address is: 12377 Merit Drive, Suite 1700, Dallas,
    Texas 75251.
       Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 2 of 16



        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2 and

the Official Committee of Unsecured Creditors (the “Committee”) respectfully state the following

in support of this motion:

                                                Relief Requested

        1.       The Debtors and the Committee jointly seek entry of an order, substantially in the

form attached hereto as Exhibit A (the “Order”), extending the period during which the Debtors

have the exclusive right to file a chapter 11 plan (the “Filing Exclusivity Period”) through and

including April 1, 2019, and the deadline under which the Debtors have the exclusive right to

solicit a plan filed during the Filing Exclusivity Period (the “Solicitation Exclusivity Period” and,

together with the Filing Exclusivity Period, collectively, the “Exclusivity Periods”) through and

including May 31, 2019.3

                                           Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of Texas, dated May 24, 2012 (the “Amended Standing Order”). The Debtors and the

Committee confirm their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with




2
    A detailed description of the Debtors and their businesses, and the facts and circumstances supporting the Debtors’
    chapter 11 cases, are set forth in greater detail in the Declaration of Tyler Farquharson, Chief Financial Officer
    and Treasurer of EXCO Resources, Inc., in Support of Chapter 11 Petitions and First Day Motions [Docket
    No. 29], filed contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of title
    11 of the United States Code (the “Bankruptcy Code”), on January 15, 2018 (the “Petition Date”).
3
    Capitalized terms used but not defined in this motion have the meaning ascribed to them in the Plan (as defined
    herein).



                                                          2
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 3 of 16



this motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are section 1121 of title 11 of the

Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Local Rules for the Southern District

of Texas (the “Bankruptcy Local Rules”).

                                     Preliminary Statement

       5.      The Debtors have been diligently pursuing a consensual reorganization since the

outset of these chapter 11 cases. Following the commencement of these cases, the Debtors

undertook a dual-track restructuring process, pursuant to which the Debtors solicited bids for a

sale of some or all of their assets while simultaneously working with their creditor groups to

develop a comprehensive plan of reorganization.

       6.      The Debtors, with the assistance of their advisors, marketed their assets both as a

whole and in three distinct asset packages. Beginning in January 2018, the Debtors and their

advisors contacted over 275 potential purchasers, executed approximately 100 non-disclosure

agreements, and received 25 indications of interest during the first round of the marketing process.

The Debtors and their advisors analyzed the bids received and selected approximately 12 bidders

to participate in the second round of the bidding process. The Debtors engaged in extensive

negotiations with a potential purchaser of their East Texas/North Louisiana assets throughout the

summer of 2018, but ultimately determined it was not in the best interests of the Debtors’ estates

to move forward with such transaction.

       7.      In parallel, the Debtors engaged in restructuring negotiations with all key creditor

constituencies, including the holders of the majority of the Debtors’ prepetition funded


                                                 3
       Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 4 of 16



indebtedness and the Committee. The Debtors facilitated multiple formal and informal discussions

and in-person meetings with the key stakeholders and their advisors throughout the spring and

summer of 2018 regarding the terms of a consensual and comprehensive restructuring transaction.

At the same time, the Debtors continued their investigation of potential estate claims and causes

of action against third parties, including the prepetition secured lenders, and provided documents

and information to the Committee in furtherance of the Committee’s investigation of the same.

       8.      Following significant engagement with these key constituents, including the

exchange of several restructuring proposals between certain of the prepetition secured creditors

and the Committee, the Debtors requested in July 2018 that the Honorable Chief Judge David R.

Jones be appointed as a mediator in these chapter 11 cases. Mediation commenced on August 6,

2018 and continued on August 7, August 27, and September 21, 2018. At the mediation, a

resolution was reached regarding many potential claims and causes of action that may have been

brought by the Debtors.

       9.      Following the conclusion of mediation, the Debtors filed the Settlement Joint

Chapter 11 Plan of Reorganization of EXCO Resources, Inc. and Its Debtor Affiliates (as amended,

supplemented, or modified from time to time, the “Plan”) and a disclosure statement in connection

therewith, which this Court approved on November 5, 2018. On November 10, 2018, the Debtors

launched solicitation of votes to accept or reject the Plan which received overwhelming support at

every level of the capital structure.

       10.     Simultaneously with the solicitation process, the Debtors launched a marketing

process to procure the exit financing necessary to consummate the First Plan. As part of this

process, the Debtors contacted 33 potential lenders, including 18 traditional lenders and 15 non-

traditional lenders, and executed 17 non-disclosure agreements. Following a three-week diligence




                                                4
       Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 5 of 16



period, the Debtors received proposals from five potential lenders. The Debtors evaluated these

initial proposals, engaged in further negotiations with the potential lenders over the following two

weeks, and received final proposals from the potential lenders on October 26, 2018.

           11.   The Debtors were fully prepared to proceed to confirmation of the First Plan in

December 2018 with a goal of emerging prior to the end of the year. Unfortunately, the oil and

gas markets began experiencing significant volatility, with the largest monthly percentage decline

in oil prices since the 2008 recession occurring in November 2018 and an overall decline in natural

gas prices following a temporary spike. The Debtors ultimately concluded that they were unable

to raise the necessary exit financing to move forward with confirmation of the First Plan, and

adjourned the Confirmation Hearing to a date to be determined in 2019.

           12.   Since that time, the Debtors have continued to work with all key constituencies to

develop consensus regarding an alternative restructuring transaction, including through additional

mediation with Chief Judge Jones and continuous formal and informal communication with all

parties.

           13.   At a status conference on January 14, 2019, the Debtors committed to filing a

revised plan of reorganization by February 15, 2019.4 To provide sufficient time for a consensual

plan of reorganization to be negotiated before that time, the Debtors’ largest secured creditors and

the Committee agreed to support a further extension of the Debtors’ exclusive periods to file and

solicit votes on a plan through and including February 15, 2019 and April 16, 2019, respectively

(from January 31, 2019 and April 1, 2019, respectively). Additionally, the Debtors secured an




4
    See In re EXCO Resources, Inc., No. 18-30155 (Bankr. S.D. Tex.), Hr’g Tr. January 14, 2019, 11:2–14.



                                                       5
       Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 6 of 16



extension of the maturity of their DIP facility through May 22, 2019 to provide sufficient funding

for the remainder of these cases.5

        14.     On January 22, 2019, the Debtors filed the Stipulation and Agreed Order Extending

Exclusivity Periods and Challenge Period [Docket No. 1592], which was recharacterized as a

motion to extend exclusivity pursuant to the Court’s Order Regarding Stipulation [Docket

No. 1595] (the “Stipulation Order”). The Stipulation Order also set January 31, 2019 as the

deadline (the “Extension Objection Deadline”) for any party in interest to object to an extension

of the exclusivity periods. As no objections were timely filed by the Extension Objection

Deadline, the Debtors filed a proposed form of order granting the extension of exclusivity, which

the Court entered on February 1, 2019 [Docket No. 1610].

        15.     The Debtors and the Committee now jointly request a further 45-day extension of

the Exclusivity Periods. The progress made to date in these cases, as described herein, is the direct

result of the Debtors’ and their stakeholders’ tremendous efforts. The Debtors and the Committee

are mindful of the Court’s guidance to drive these chapter 11 cases toward a resolution, and believe

that the best use of time and resources over the next 45-days is to allow for an additional multi-day

mediation with Chief Judge Jones to finalize and document a confirmable plan. In the event

consensus with all levels of the capital structure is not achievable, the Debtors and the Committee

will continue to engage regarding potential plan structures and litigation schedules, including the

Committee’s planned request for standing to bring certain claims and causes of action belonging

to the Debtors’ estates.




5
    See Stipulation and Agreed Order Extending DIP Facility Maturity Date [Docket No. 1577].



                                                      6
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 7 of 16



       16.     For the foregoing reasons, and the reasons more specifically described herein, the

Debtors and the Committee jointly request a 45-day extension of the Exclusivity Periods.

                                         Basis for Relief

I.     Exclusivity Periods May Be Extended for Cause.

       17.     Section 1121(b) of the Bankruptcy Code establishes an initial period of 120 days

after the commencement of a chapter 11 case during which only a debtor may file a plan and an

additional 60-day period thereafter during which only the debtor may solicit votes for a plan.

Section 1121(d) of the Bankruptcy Code permits a debtor to extend these periods to up to

18 months and 20 months, respectively, “for cause.” Although the Bankruptcy Code does not

define “cause,” the promotion of an orderly, consensual, and successful reorganization of a

debtor’s affairs provides ample justification to extend exclusivity. See In re Timbers of Inwood

Forest Assocs., Ltd., 808 F.2d 363, 372 (5th Cir. 1987) (noting that the meaning of “cause” under

section 1121 should be viewed in context of the Bankruptcy Code’s goal of fostering

reorganization); In re Mirant Corp., No. 4-04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex.

Sept. 30, 2004) (noting that an extension of exclusivity is typically granted where “the debtor

showed substantial progress had been made in negotiations toward reorganization”); In re Lehman

Bros. Holdings, Inc., No. 08-13555 (Bankr. S.D.N.Y.), Hr’g Tr. July 15, 2009, 137:8–11 (granting

debtors’ second exclusivity extension because debtors should be entitled to as much time as needed

to develop their best plan and “exclusivity was designed, in part, to give debtors that privilege,

unless it’s being abused”).

       18.     The decision to extend these exclusivity periods is left to the sound discretion of a

bankruptcy court and should be based on the totality of circumstances in each case. See Mirant,

2004 WL 2250986, at * 2 (noting that the decision to extend exclusivity “lies within the

bankruptcy court’s discretion”); In re Express One Int’l, Inc., 194 B.R. 98, 100–01 (Bankr. E.D.


                                                 7
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 8 of 16



Tex. 1996) (extending exclusivity based on the totality of the circumstances). Courts examine a

number of factors to determine whether a debtor has had an adequate opportunity to develop,

negotiate, and propose a chapter 11 plan and thus whether there is “cause” for extension of the

exclusivity periods. These factors include:

               a.     the size and complexity of the case;

               b.     the need for sufficient time to permit the debtor to negotiate a chapter

                      11 plan and prepare adequate information;

               c.     whether the debtor has made progress in negotiations with its creditors;

               d.     the existence of good faith progress toward reorganization;

               e.     whether the debtor is seeking to extend exclusivity to pressure creditors to

                      accede to the debtor’s reorganization demands;

               f.     whether the debtor has demonstrated reasonable prospects for filing a viable

                      plan;

               g.     the fact that the debtor is paying its bills as they become due;

               h.     the amount of time which has elapsed in the case; and/or

               i.     whether an unresolved contingency exists.

       19.     See, e.g., Express One, 194 B.R. at 100–01 (listing factors relevant to whether

“cause” exists to extend exclusivity periods) (citing In re Grand Traverse Development Co., Ltd.,

147 B.R. 418 (Bankr. W.D. Mich. 1992)); see also In re Adelphia Commc’ns Corp., 336 B.R. 610,

674 (Bankr. S.D.N.Y. 2006) (denying motion to terminate exclusivity based on factors for cause).

       20.     Not all factors are relevant to every case, and the existence of even one of the

above-listed factors may be sufficient to extend a debtor’s exclusivity periods. See, e.g., Express

One, 194 B.R. at 100–01 (listing all nine factors later set forth in Adelphia, but relying on only




                                                8
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 9 of 16



four as relevant in determining whether there was “cause” to extend exclusivity); see also In re

Excel Maritime Carriers Ltd., 2013 WL 5155040, at *2 (Bankr. S.D.N.Y. Sept. 13, 2013) (noting

in an exclusivity termination context that the ultimate consideration for the court is “what will best

move the case forward in the best interest of all parties”).

       21.     Here, as set forth in detail below, the relevant factors strongly favor granting the

45-day extension of the Exclusivity Periods.

II.    Cause Exists to Extend the Debtors’ Exclusivity Periods.

       A.      The Debtors’ Chapter 11 Cases Are Large and Complex.

       22.     Both Congress and courts have acknowledged that the size and complexity of a

debtor’s case alone may provide cause for extending a debtor’s exclusivity periods. See Express

One, 194 B.R. at 100 (approving the debtor’s third exclusivity extension and noting that

“the traditional ground for cause is the large size of the debtor and the concomitant difficulty in

formulating a plan of reorganization”). The Debtors’ cases involve over a billion dollars of funded

debt, a complex set of asset packages in various jurisdictions, and stakeholders with divergent

interests across the Debtors’ capital structure, all in the context of a volatile and uncertain

commodities market. The precipitous decline in oil and gas prices in the last month of 2018—

which constricted the capital markets and hindered the Debtors’ exit financing process—highlights

the need for the Debtors to further deleverage their existing capital structure from the transactions

contemplated in the First Plan, requiring additional time to negotiate consensual modifications to

the previously mediated settlement. Accordingly, the first factor weighs in favor of, and provides

sufficient cause for, the Court to further extend the Exclusivity Periods.




                                                  9
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 10 of 16



       B.       The Debtors Have Demonstrated the Ability to Develop and Propose a Viable
                Chapter 11 Plan, and an Extension Will Provide the Time Needed to Propose
                a Revised Plan Reflecting the Current Conditions.

       23.      Several of the factors courts consider relate to a debtor’s progress towards and

ability to propose a viable plan of reorganization. Specifically, courts have found cause to extend

a debtor’s exclusive period to file and solicit a plan where the debtor showed significant efforts to

develop and promote a consensual reorganization plan. See, e.g., Mirant, 2004 WL 2250986, at

*2 (noting that an extension of exclusivity is typically granted where “the debtor showed

substantial progress had been made in negotiations toward reorganization”); In re MSR Resort Golf

Course LLC, No. 11-10372 (Bankr. S.D.N.Y.), Hr’g Tr. Nov. 3, 2011, 377:2–8 (granting debtors’

second exclusivity extension based, in part, on compromises reached between the debtors and their

stakeholders and concluding that the debtors’ “good-faith progress is also evidenced by these

settlements, which evidence . . . progress in trying to reach some consensus on the end game

strategy in these cases, and the timing for such a strategy”); In re Tribune Co.,

No. 08-13141 (Bankr. D. Del.), Hr’g Tr. Dec. 7, 2009, 70:2–4 (extending exclusivity based, in

part, on the fact that “there are ongoing discussions, which may or may not result in a global

resolution”).

       24.      As discussed, the Debtors have worked diligently since the outset of these chapter

11 cases to execute on a dual-path restructuring strategy, marketing substantially all of their assets

while simultaneously working with their key creditor constituencies on the terms of a

comprehensive restructuring transaction. More specifically, since the appointment of Judge Jones

as the mediator in these cases, the Debtors:

                a.     facilitated extensive formal and informal negotiations with certain of their
                       secured lenders and the Committee to settle potential estate claims and
                       causes of action, including multiple days of mediation;




                                                 10
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 11 of 16



                b.       negotiated and filed a consensual plan of reorganization that resolved
                         multiple potential claims and causes of action;

                c.       received this Court’s approval of a disclosure statement and solicitation and
                         confirmation timeline related to the First Plan over the objection of certain
                         parties;

                d.       completed solicitation of votes in favor of the First Plan, receiving broad
                         support from across their capital structure for the restructuring transactions
                         proposed therein;

                e.       launched a marketing process for the exit financing contemplated by the
                         First Plan and engaged Royal Bank of Canada to syndicate the exit facilities;

                f.       consensually resolved a majority of the filed objections to the First Plan in
                         advance of the confirmation hearing scheduled for December 2018;

                g.       filed objections to over 700 claims; and

                h.       worked to settle or resolve significant litigations and contested matters,
                         including achieving settlements with Azure,6 BG,7 and BHP,8 among
                         others.

        25.     Accordingly, in light of the significant efforts to date to promote consensus and the

progress to date in developing and prosecuting a plan, these factors (the need for sufficient time to

renegotiate a plan, the progress in negotiations with creditors towards reorganization, and the

reasonable prospects for filing a viable plan) also weigh heavily in favor of an extension of the

Exclusivity Periods.




6
    “Azure” refers to, collectively, Azure Midstream Energy LLC and TGG Pipeline, Ltd., Azure Midstream
    Holdings, LLC, TGG Pipeline, Ltd.
7
    “BG” refers to BG Production Company, LLC.
8
    “BHP” refers to, collectively, BHP Billiton Petroleum (KCS Resources), LLC, f/k/a KCS Resources LLC, BHP
    Billiton Petroleum Properties (N.A.), LP, BHP Billiton Petroleum (TxLa Operating) Company, f/k/a Petrohawk
    Operating Company, Petrohawk Energy Corporation, and Winwell Resources Inc.



                                                     11
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 12 of 16



       C.      The Debtors Are Not Pressuring Creditors By Requesting an Extension of the
               Exclusivity Periods.

       26.     In addition, the Debtors are not using their request for an extension as a sword to

improperly pressure their creditors in restructuring negotiations. The few cases where courts have

found this factor to weigh against an extension of exclusivity involved fact patterns where the

debtor used the threat of delay as a tactic to force creditors to make concessions. See, e.g., In re

GMG Capital Partners III, L.P., 503 B.R. 596 (Bankr. S.D.N.Y. 2014) (debtor used delay in

bankruptcy to allow time for stock portfolio to appreciate in value, against primary creditor’s

wishes to liquidate portfolio); In re General Bearing Corp., 136 B.R. 361 (Bankr. S.D.N.Y. 1992)

(debtor used delay in bankruptcy to force concessions from secured creditor, which otherwise was

entitled to its assets); In re Pub. Servs. Co. of N.H., 99 B.R. 155 (Bankr. D.N.H. 1989) (debtor

used delay in bankruptcy to force concessions from stakeholders in utility rate setting

negotiations); In re Lake in the Woods, 10 B.R. 338 (E.D. Mich. 1981) (debtor used threat of delay

in bankruptcy to force concessions from secured lender with which it was involved in title dispute

relating to debtor’s only asset).

       27.     In contrast, here, the Committee joins the Debtors in seeking a 45-day extension of

the Exclusivity Periods to keep all stakeholders focused on negotiating a consensual plan or, in the

alternative, negotiate an agreed-to litigation schedule with the Committee. The Debtors have no

desire to prolong their stay in bankruptcy, as evidenced by the Debtors’ attempt to seek

confirmation of the First Plan prior to year-end 2018. Rather, the Debtors and the Committee seek

to avoid value-destructive litigation regarding multiple plans to the extent possible. Accordingly,

the Debtors submit that this factor also weighs in favor of granting an extension of the Exclusivity

Periods.




                                                12
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 13 of 16



       D.      The Remaining Factors Weigh in Favor of an Extension of the Exclusivity
               Periods or Are Neutral.

       28.     The remaining factors either weigh in favor of the Debtors’ and the Committee’s

joint extension request or are neutral. First, the Debtors have paid their undisputed postpetition

debts in the ordinary course of business or as otherwise provided by Court order. Second, although

a year has passed since the commencement of these cases, ample precedent in this district supports

the Debtors’ and the Committee’s joint request to extend the expiration of the Exclusive Filing

Period to a date within the total 18-month period allowed by section 1121(d) of the Bankruptcy

Code. See, e.g., In re GenOn Energy, Inc., No. 17-33695 (Bankr. S.D. Tex. Apr. 9, 2018) (granting

second extension of exclusive filing period of approximately 8 months for a total 18-month

exclusive filing period); In re Sandridge Energy, Inc., No. 16-32488 (Bankr. S.D. Tex. Feb. 8,

2017) (granting second extension of exclusive filing period of approximately 10 months for a total

of 18-month exclusive filing period); In re Sherwin Alumina Co., LLC, No. 16-20012 (Bankr. S.D.

Tex. Aug. 23, 2016) (granting second extension of exclusive filing period of approximately 90

days for a total 12-month exclusive filing period). Third, there are no unresolved contingencies

that would apply in these cases. See In re GMG Capital Partners III, L.P., 503 B.R. 596, 603

(Bankr. S.D.N.Y. 2014) (noting that an extension of exclusivity may be justified where certain

external events must be resolved before a plan can be proposed).

       29.     Thus, in light of the totality of the circumstances, the factors used by courts to

determine whether to extend a debtor’s exclusivity periods weigh heavily in favor of an extension

of the Exclusivity Periods.

                                   Emergency Consideration

       30.     Pursuant to Bankruptcy Local Rule 9013-1(i), the Debtors and the Committee

respectfully request emergency consideration of this motion. Absent the Court’s grant of the relief



                                                13
      Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 14 of 16



requested herein, the Filing Exclusivity Period will expire on February 15, 2019. Expiration of

the Exclusivity Periods could hinder the Debtors’ ability to effectively and efficiently move these

chapter 11 cases to a successful conclusion. Accordingly, the Debtors and the Committee

respectfully request that the Court approve the relief requested in this motion on an emergency

basis. In accordance with Bankruptcy Local Rule 9013-1(i), the undersigned counsel for the

Debtors and the Committee certify that the information in this motion is accurate.

                                               Notice

       31.     The Debtors will provide notice of this motion to: (a) the Office of the U.S. Trustee

for the Southern District of Texas; (b) the lenders under the Debtors’ debtor-in-possession

financing facility and counsel thereto; (c) the indenture trustee for the Debtors’ 1.5 lien senior

secured notes and counsel thereto; (d) the administrative agent and collateral trustee under the

Debtors’ 1.75 lien term loan facility and counsel thereto; (e) administrative agent under the

Debtors’ second lien term loan facility and counsel thereto; (f) the indenture trustee for the

Debtors’ 2018 senior notes; (g) the indenture trustee for the Debtors’ 2022 senior notes;

(h) counsels to certain 1.5 lien noteholders and 1.75 lien lenders; (i) counsel to the official

committee of unsecured creditors; (j) counsel to Cross Sound Management LLC; (k) the United

States Attorney’s Office for the Southern District of Texas; (l) the Internal Revenue Service;

(m) the United States Securities and Exchange Commission; (n) the Environmental Protection

Agency and similar state environmental agencies for states in which the Debtors conduct business;

(o) the state attorneys general for states in which the Debtors conduct business; and (p) any party

that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.




                                                 14
           Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 15 of 16



            WHEREFORE, the Debtors and the Committee respectfully request that the Court enter

     the Order, substantially in the form attached hereto as Exhibit A, granting the relief requested

     herein and such other relief as the Court deems appropriate under the circumstances.

     Dated: February 15, 2019


By: /s/ Christopher T. Greco, P.C.                        By: /s/ Robert J. Stark

Christopher T. Greco, P.C. (admitted pro hac vice)        Robert J. Stark (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                      Sigmund S. Wissner-Gross (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL                            Kenneth J. Aulet (admitted pro hac vice)
LLP                                                       Gerard T. Cicero (admitted pro hac vice)
601 Lexington Avenue                                      BROWN RUDNICK LLP
New York, New York 10022                                  Seven Times Square
Telephone: (212) 446-4800                                 New York, New York 10036
Facsimile: (212) 446-4900                                 Telephone: (212) 209-4800
Email: christopher.greco@kirkland.com                     Facsimile: (212) 209-4801
-and-                                                     Email: swissnergross@brownrudnick.com
Patrick J. Nash, Jr. P.C. (admitted pro hac vice)         Email: rstark@brownrudnick.com
Alexandra Schwarzman (admitted pro hac vice)              Email: kaulet@brownrudnick.com
KIRKLAND & ELLIS LLP                                      Email: gcicero@brownrudnick.com
KIRKLAND & ELLIS INTERNATIONAL                            Email: asanneh@brownrudnick.com
LLP                                                       Steven B. Levine (admitted pro hac vice)
300 North LaSalle                                         BROWN RUDNICK LLP
Chicago, Illinois 60654                                   One Financial Center
Telephone: (312) 862-2000                                 Boston, Massachusetts 02111
Facsimile: (312) 862-2200                                 Telephone: (617) 856-8200
Email: patrick.nash@kirkland.com                          Facsimile: (617) 856-8201
Email: alexandra.schwarzman@kirkland.com                  Email: slevine@brownrudnick.com
-and-                                                     Patricia B. Tomasco (TX: 01797600)
Marcus A. Helt (TX: 24052187)                             Matthew D. Cavenaugh (TX: 24062656)
Michael K. Riordan (TX: 24070502)                         JACKSON WALKER L.L.P.
FOLEY GARDERE                                             1401 McKinney Street, Suite 1900
1000 Louisiana St., Suite 2000                            Houston, Texas 77010
Houston, Texas 77002                                      Telephone: (713) 752-4200
Telephone: (214) 999-4526                                 Facsimile: (713) 752-4221
Facsimile: (214) 999-3526                                 Email: ptomasco@jw.com
Email: mhelt@foley.com                                    Email: mcavenaugh@jw.com
Email: mriordan@foley.com                                  Counsel for the Unsecured Creditor Committee
 Counsel to the Debtors and Debtors in Possession




                                                     15
     Case 18-30155 Document 1619 Filed in TXSB on 02/15/19 Page 16 of 16



                                     Certificate of Service

       I certify that on February 15, 2019, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                      /s/ Christopher T. Greco, P.C.
                                                      Christopher T. Greco, P.C.
